Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 20160003149 as referenced in OA dated 5/5/2021) in view of Ackermann (US 20170051751 as referenced in OA dated 5/5/2021).


    PNG
    media_image1.png
    597
    1033
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    909
    802
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    483
    405
    media_image3.png
    Greyscale

Annotated Figure 6, 7, 8, 9 and 13 of Suciu (US 20160003149 as referenced in OA dated 5/5/2021)


    PNG
    media_image4.png
    487
    792
    media_image4.png
    Greyscale

Annotated Figure 3 of Ackermann (US 20170051751 as referenced in OA dated 5/5/2021).

Regarding claim 1, Suciu discloses a gas turbine engine (Figure 1; 20. For clarification, the prior art teaches Fig. 5 with cooling the compressor as in Fig. 13.  Paragraph 0096) having a central longitudinal axis (The dashed dotted line of Figure 1 which is Figure 2; A.  Paragraph 0046), comprising: 
a compressor section (Figure 1; 24), comprising: 
a plurality of blades (Annotated Figure 13; labeled blades) extending from a rotor (Annotated Figure 13; labeled rotor), 
a guide vane (Annotated Figure 13; labeled vane. Also, see claim 14.) disposed axially downstream of the plurality of blades, the guide vane having an outer vane platform (Annotated Figure 13; labeled outer vane platform), an inner vane platform (Annotated Figure 13; labeled inner vane platform) spaced apart from the rotor along the central longitudinal axis, and a vane strut (The strut between the outer and inner vane platform) extending between the outer vane platform and the inner vane platform, and 
a diffuser case (Figure 3; 102, 104, 106) disposed axially downstream of the guide vane, the diffuser case having a first case portion (Figure 3; 104) that is disposed adjacent to the outer vane platform, a second case portion (Figure 3; 106)  that is disposed adjacent to the inner vane platform, and a strut (Figure 3; 102) extending between the first case portion and the second case portion, the strut having a leading surface (Annotated Figure 7; labeled leading surface as applied to Figure 5.  Paragraph 0066), a trailing surface  (Figure 7; 120 as applied to Figure 5) disposed opposite the leading surface, and a pair of side surfaces (Figure 7, 122, 124 as applied to Figure 5) extending between the leading surface and the trailing surface, 
the strut defining an inlet (Annotated Figure 7; labeled inlet as applied to Figure 5. Paragraph 0066) located at the leading surface (The inlet is located near the leading surface.  See Merriam Webster, Oxford, and American Heritage Dictionary definition of “at”), the inlet extending from the leading surface towards the trailing surface and a passageway (Figure 7; 114.  Figure 5 shows 114 extending radially inward from the inlet) that extends from the inlet, wherein the passageway extends radially inward from the inlet, wherein the passageway is located within the strut (The dashed portion of Figure 5; 114 closest to 112 is located within the strut.  Figure 7 and 9 show the inlet opening within the strut, so that at least a portion of passageway is within the strut).
Suciu does not teach wherein the vane strut is an airfoil; and a tangential onboard injection system having an injector, a body, and a feed passage that is fluidly connected to the passageway, wherein the feed passage extends axially forward from the passageway.
However, Ackermann teaches a gas turbine engine (Figure 1; 10) having a central longitudinal axis (Figure 1; 12), comprising: 
a compressor section (Figure 1; 19), comprising: 
a plurality of blades (Figure 3; 112) extending from a rotor (The structure radially inwards of Figure 3; 112 which includes 94), 
a guide vane (Figure 3; 70) disposed axially downstream of the plurality of blades, the guide vane having an outer vane platform (Figure 3; 74), an inner vane platform (Figure 3; 72) spaced apart from the rotor along the central longitudinal axis, and an airfoil (The airfoil of Figure 3; 70.  Paragraph 0045) extending between the outer vane platform and the inner vane platform, and 
a diffuser case (Figure 3; 50) disposed axially downstream of the guide vane, the diffuser case having a first case portion (Annotated Figure 3; labeled first case portion (denoted by the top dotted line with arrows)) that is disposed adjacent to the outer vane platform, a second case portion (Annotated Figure 3; labeled second case portion (denoted by the bottom dotted line with arrows)) that is disposed adjacent to the inner vane platform, and a strut (The strut between  the first and second case portions) extending between the first case portion and the second case portion, the strut having a leading surface (Annotated Figure 3; labeled leading surface), a trailing surface (Annotated Figure 3; labeled trailing surface) disposed opposite the leading surface,
an inlet (The portion Figure 3; 96 feeding Annotated Figure 3, labeled passageway (denoted by dashed lines with arrows)) and a passageway (The passageway of Figure 3; 96 through the diffuser case.  For clarification, Annotated Figure 3, labeled passageway) that extends from the inlet, wherein the passageway extends radially inward from the inlet, and 
a tangential onboard injection system (Annotated Figure 3; labeled injector (denoted by solid lines), body (denoted by dotted lines), feed passage (denoted by a solid line with an arrow)) having an injector, a body, and a feed passage that is fluidly connected to the passageway, wherein the feed passage extends axially forward from the passageway (The feed passage extends axially forward from the passageway).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Suciu wherein the vane strut is an airfoil; and to include a tangential onboard injection system having an injector, a body, and a feed passage that is fluidly connected to the passageway, wherein the feed passage extends axially forward from the passageway as taught by and suggested by Ackermann because it has been held that applying a known technique, in this case Ackermann’s use of an stator vane airfoil and use of a tangential onboard injection system to the steps described immediately above, to a known device, in this case, Suciu’s guide vane and gas turbine engine, ready for improvement to yield predictable results, in this case guiding the core air and providing cooling air with a tangential velocity component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes the vane strut of Suciu an airfoil and uses the tangential onboard injection system of Ackermann in Suciu).
Regarding claim 2, Suciu in view of Ackermann teaches the invention as claimed.
Suciu further discloses wherein the inlet is radially aligned with a mid-point (Paragraph 0062.  The inlet being at the exact middle of the diffuser strut places the inlet at the middle of an annular flow passage for a core flow through the compressor which is aligned to the mid-point of the vane strut) of the vane strut (In the combined invention of Suciu in view of Ackermann, the vane strut of Suciu is an airfoil) relative to the inner vane platform and the outer vane platform.
Regarding claim 4, Suciu in view of Ackermann teaches the invention as claimed.
Suciu does not disclose wherein the feed passage is defined between the body and the second case portion.
However, Ackermann teaches wherein the feed passage is defined between the body and the second case portion (Like the instant application, at least a portion of the feed passage is between the body and the second case portion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Suciu wherein the feed passage is defined between the body and the second case portion as taught by and suggested by Ackermann because it has been held that applying a known technique, in this case Ackermann’s use of a tangential onboard injection system to the steps described immediately above, to a known device, in this case, Suciu’s gas turbine engine, ready for improvement to yield predictable results, in this case providing cooling air with a tangential velocity component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as a portion claim 1).
Regarding claim 5, Suciu in view of Ackermann teaches the invention as claimed.
Suciu further discloses wherein a gap (The gap between Annotated Figure 13; labeled rotor and inner vane platform that allows a cooling air to flow through (the right branched arrow). Figure 2 also shows this gap) is defined between the rotor and the inner vane platform.
Regarding claim 6, Suciu in view of Ackermann teaches the invention as claimed.
Suciu does not disclose wherein the injector extends towards the gap.
However, Ackermann teaches wherein a gap (The gap between the rotor and inner vane platform) is defined between the rotor and the inner vane platform; and the injector extends towards the gap.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Suciu wherein the injector extends towards the gap as taught by and suggested by Ackermann because it has been held that applying a known technique, in this case Ackermann’s use of a tangential onboard injection system to the steps described immediately above, to a known device, in this case, Suciu’s gas turbine engine, ready for improvement to yield predictable results, in this case providing cooling air with a tangential velocity component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as a portion claim 1).
Regarding claim 7, Suciu discloses a compressor section (Figure 1; 24. For clarification, the prior art teaches Fig. 5 with cooling the compressor as in Fig. 13.  Paragraph 0096) arranged about a central longitudinal axis (The dashed dotted line of Figure 1 which is Figure 2; A.  Paragraph 0046) of a gas turbine engine (Figure 1; 20), comprising: 
a guide vane (Annotated Figure 13; labeled vane. Also, see claim 14.) having an outer vane platform (Annotated Figure 13; labeled outer vane platform), an inner vane platform (Annotated Figure 13; labeled inner vane platform), and a vane strut (The strut between the outer and inner vane platform) extending between the outer vane platform and the inner vane platform; and 
a diffuser case (Figure 3; 102, 104, 106) having a first case portion (Figure 3; 104) disposed adjacent to the outer vane platform, a second case portion (Figure 3; 106)  that is disposed adjacent to the inner vane platform, and a strut (Figure 3; 102) extending between the first case portion and the second case portion, the strut defining an inlet (Annotated Figure 7; labeled inlet as applied to Figure 5. Paragraph 0066) located at a leading surface (Annotated Figure 7; labeled leading surface as applied to Figure 5.  Paragraph 0066.  The inlet is located near the leading surface.  See Merriam Webster, Oxford, and American Heritage Dictionary definition of “at”) of the strut and the inlet extending towards a trailing surface (Figure 7; 120 as applied to Figure 5) of the strut along a first axis (The horizontal axis of Figure 5; 115)  that is disposed generally parallel to the central longitudinal axis (The horizontal axis of Figure 5; 112 is parallel to C which is parallel to A. Paragraph 0062.), the strut defining a passageway (Figure 7; 114.  Figure 5 shows 114 extending radially inward from the inlet) that extends from the inlet through the second case portion along a second axis (The vertical axis along which the passageway extends and is perpendicular to Figure 5; A) that is disposed transverse to the central longitudinal axis, wherein the passageway is located within the strut (The dashed portion of Figure 5; 114 closest to 112 is located within the strut.  Figure 7 and 9 show the inlet opening within the strut, so that at least a portion of passageway is within the strut), 
104909US02 (U421501US2)wherein a recirculation circuit (The circuit shown by the arrows of Figure 13) is defined along a gas flow path (Figure 2; C) that flows along a mid-point of the vane strut  (Figure 2 shows C flowing along the mid-point of the vane strut.) that is disposed between the inner vane platform and the outer vane platform, through the inlet, through the passageway, and towards a leading edge of the vane strut (The leading edge of Annotated Figure 3; labeled vane).
Suciu does not disclose wherein the vane strut is an airfoil; 
a tangential air injection system that extends between and is connected to the inner vane platform and the second case portion, the tangential air injection system having an injector that is connected to the inner vane platform and a body that extends between the injector and the second case portion, and
a feed passage defined between the body and the second case portion, the feed passage extending axially forward from the passageway, the passage being fluidly connected to the injector and the passageway, and 4 
wherein a recirculation circuit flows through the feed passage, through the injector, and towards a leading edge of the airfoil.
However, Ackermann teaches a compressor section (Figure 1; 19), arranged about a central longitudinal axis (Figure 1; 12) of a gas turbine engine (Figure 1; 10), comprising: 
a guide vane (Figure 3; 70) having an outer vane platform (Figure 3; 74), an inner vane platform (Figure 3; 72), and an airfoil (The airfoil of Figure 3; 70.  Paragraph 0045) extending between the outer vane platform and the inner vane platform; and 
a diffuser case (Figure 3; 50) having a first case portion (Annotated Figure 3; labeled first case portion (denoted by the top dotted line with arrows)) disposed adjacent to the outer vane platform, a second case portion (Annotated Figure 3; labeled second case portion (denoted by the bottom dotted line with arrows)) that is disposed adjacent to the inner vane platform, and a strut (The strut between  the first and second case portions) extending between the first case portion and the second case portion, the strut defining a leading surface (Annotated Figure 3; labeled leading surface) of the strut towards a trailing surface (Annotated Figure 3; labeled trailing surface);
and an inlet (The portion Figure 3; 96 feeding Annotated Figure 3, labeled passageway (denoted by dashed lines with arrows));
the strut defining a passageway (Annotated Figure 3, labeled passageway (denoted by dashed lines with arrows)) that extends from the inlet through the second case portion along a second axis (The vertical axis along which the passageway extends and is perpendicular to Figure 3; 12) that is disposed transverse to the central longitudinal axis,
a tangential air injection system (Annotated Figure 3; labeled injector (denoted by solid lines), body (denoted by dotted lines), feed passage (denoted by a solid line with an arrow)) that extends between and is connected to the inner vane platform and the second case portion, the tangential air injection system having an injector (Annotated Figure 3; labeled injector) that is connected to the inner vane platform and a body (Annotated Figure 3; labeled body) that extends between the injector and the second case portion, 
a feed passage (Annotated Figure 3; labeled feed passage (denoted by a solid line with an arrow)) defined between the body and the second case portion, the feed passage extending axially forward from the passageway (The feed passage extends axially forward from the passageway), the passage being fluidly connected to the injector and the passageway, and
wherein a recirculation circuit (The flow through Figure 3; 96, 92 and the gap between Figure 3; 94 and 72, and back into 44) flows through the passageway, through the feed passage, through the injector, and towards a leading edge (The leading edge of Figure 3; 70) of the airfoil.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Suciu wherein the vane strut is an airfoil; and to include a tangential air injection system that extends between and is connected to the inner vane platform and the second case portion, the tangential air injection system having an injector that is connected to the inner vane platform and a body that extends between the injector and the second case portion, and a feed passage defined between the body and the second case portion, the feed passage extending axially forward from the passageway, the passage being fluidly connected to the injector and the passageway, and4 wherein a recirculation circuit flows through the feed passage, through the injector, and towards a leading edge of the airfoil as taught by and suggested by Ackermann because it has been held that applying a known technique, in this case Ackermann’s use of an stator vane airfoil and use of a tangential onboard injection system to the steps described immediately above, to a known device, in this case, Suciu’s guide vane and gas turbine engine, ready for improvement to yield predictable results, in this case guiding the core air and providing cooling air with a tangential velocity component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes the vane strut of Suciu an airfoil and uses the tangential onboard injection system of Ackermann in Suciu).
Regarding claim 13 (Please note that this is a first interpretation of claim 13), Suciu discloses a cooling system (For clarification, the prior art teaches Fig. 5 with cooling the compressor as in Fig. 13.  Paragraph 0096) for a compressor section (Figure 1; 24) of a gas turbine engine (Figure 1; 20), the cooling system comprising: 
an inlet (Annotated Figure 9; labeled inlet as applied to Figure 5. Paragraph 0067) defined by a strut (Figure 3; 102) of a diffuser case (Figure 3; 102, 104, 106) that extends between a first case portion (Figure 3; 104) and a second case portion (Figure 3; 106), the inlet located at a leading surface (Annotated Figure 9; labeled leading surface as applied to Figure 5.  Paragraph 0067.  The inlet is located near the leading surface.  See Merriam Webster, Oxford, and American Heritage Dictionary definition of “at”) of the strut and the inlet extending from the leading surface towards a trailing surface (Annotated Figure 9; labeled trailing surface) along a first axis (The horizontal axis that is parallel to A from the leading to trailing surface of Figure 5; 102); 
a passageway (Figure 9; 114.  Figure 5 shows 114 extending radially inward from the inlet) defined by the strut, the passageway extends radially inward from the inlet towards the second case portion along a second axis (The vertical axis along which the passageway extends and is perpendicular to Figure 5; A) that is disposed transverse to the first axis, wherein the passageway is located within the strut (The dashed portion of Figure 5; 114 closest to 112 is located within the strut.  Figure 7 and 9 show the inlet opening within the strut, so that at least a portion of passageway is within the strut); and 
an inner vane platform (Annotated Figure 13; labeled inner vane platform)of a guide vane (Annotated Figure 13; labeled vane. Also, see claim 14.).
Suciu does not disclose a feed passage defined between a body of a tangential onboard injection system that extends between and is connected to an inner vane platform of a guide vane and the second case portion, the feed passage extending axially forward from the strut and along an axis that is disposed parallel to the first axis.
However, Ackermann teaches a cooling system (The cooling system of Figure 3) for a compressor section (Figure 1; 19) of a gas turbine engine (Figure 1; 10), the cooling system comprising: 
an inlet (The portion Figure 3; 96 feeding Annotated Figure 3, labeled passageway (denoted by dashed lines with arrows)) of a strut (The strut between  Annotated Figure 3; labeled the first and second case portions) of a diffuser case (Figure 3; 50) that extends between a first case portion (Annotated Figure 3; labeled first case portion (denoted by the top dotted line with arrows)) and a second case portion (Annotated Figure 3; labeled second case portion (denoted by the bottom dotted line with arrows)), the inlet extending from a leading surface (Annotated Figure 3; labeled leading surface)towards a trailing surface (Annotated Figure 3; labeled trailing surface) along a first axis (The horizontal axis that is parallel to Figure 3; 12 from the leading to trailing surface); 
a passageway (The passageway of Figure 3; 96 through the diffuser case.  For clarification, Annotated Figure 3, labeled passageway) defined by the strut, the passageway extends radially inward from the inlet towards the second case portion along a second axis (The vertical axis along which the passageway extends and is perpendicular to Figure 3; 12) that is disposed transverse to the first axis; and 
a feed passage (Annotated Figure 3; labeled feed passage (denoted by a solid line with an arrow)) defined between a body (Annotated Figure 3; labeled injector) of a tangential onboard injection system (Annotated Figure 3; labeled injector (denoted by solid lines), body (denoted by dotted lines), feed passage (denoted by a solid line with an arrow)) that extends between and is connected to an inner vane platform (Figure 3; 72) of a guide vane (Figure 3; 70) and the second case portion, the feed passage extending axially forward from the strut (The feed passage extends axially forward from the strut) and along an axis (The feed passage has radial travel with respect to Figure 3; 12, so that it extends along a vertical axis that is perpendicular to Figure 3; 12) that is disposed parallel to the first axis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Suciu to include a feed passage defined between a body of a tangential onboard injection system that extends between and is connected to an inner vane platform of a guide vane and the second case portion, the feed passage extending axially forward from the strut and along an axis that is disposed parallel to the first axis as taught by and suggested by Ackermann because it has been held that applying a known technique, in this case Ackermann’s use of a tangential onboard injection system to the steps described immediately above, to a known device, in this case, Suciu’s gas turbine engine, ready for improvement to yield predictable results, in this case providing cooling air with a tangential velocity component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the tangential onboard injection system of Ackermann in Suciu).
Regarding claim 14 (Please note that this uses the first interpretation of claim 13), Suciu in view of Ackermann teaches the invention as claimed.
Suciu further discloses wherein the inlet is aligned along a mid-point of the strut (Paragraph 0062) that is disposed between the first case portion and the second case portion.
Regarding claim 15 (Please note that this uses the first interpretation of claim 13), Suciu in view of Ackermann teaches the invention as claimed.
Suciu does not disclose wherein the cooling system further comprising: 
an injector that is fluidly connected to the feed passage.
However, Ackermann teaches wherein the cooling system further comprising: 
an injector (Annotated Figure 3; labeled injector) that is fluidly connected to the feed passage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Suciu wherein the cooling system further comprising: an injector that is fluidly connected to the feed passage as taught by and suggested by Ackermann because it has been held that applying a known technique, in this case Ackermann’s use of a tangential onboard injection system to the steps described immediately above, to a known device, in this case, Suciu’s gas turbine engine, ready for improvement to yield predictable results, in this case providing cooling air with a tangential velocity component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 13).
Regarding claim 16 (Please note that this uses the first interpretation of claim 13), Suciu in view of Ackermann teaches the invention as claimed.
Suciu further discloses wherein the inlet having a first height (Annotated Figure 8; labeled first height) that extends along the second axis and disposed proximate the leading surface of the strut and the inlet having a second height (Annotated Figure 8; labeled second height) that extends along the second axis and is spaced apart from the leading surface of the strut.
Regarding claim 17 (Please note that this uses the first interpretation of claim 13), Suciu in view of Ackermann teaches the invention as claimed.
Suciu further discloses wherein the first height is greater than the second height (The first height is greater than the second height).
Regarding claim 13 (Please note that this is a second interpretation of claim 13), Suciu discloses a cooling system (For clarification, the prior art teaches Fig. 5 with the NACA inlet of Fig. 6 with cooling the compressor as in Fig. 13.  Paragraph 0096) for a compressor section (Figure 1; 24) of a gas turbine engine (Figure 1; 20), the cooling system comprising: 
an inlet (Annotated Figure 7; labeled inlet as applied to Figure 5. Paragraph 0066) defined by a strut (Figure 6; 102) of a diffuser case (Figure 3; 102, 104, 106) that extends between a first case portion (Figure 3; 104) and a second case portion (Figure 3; 106), the inlet located at a leading surface (Annotated Figure 7; labeled leading surface as applied to Figure 5.  Paragraph 0066.  The inlet is located near the leading surface.  See Merriam Webster, Oxford, and American Heritage Dictionary definition of “at”) of the strut and the inlet extending from the leading surface towards a trailing surface (Figure 7; 120) along a first axis (The horizontal axis that is parallel to A from the leading to trailing surface of Figure 5; 102); 
a passageway (Figure 7; 114.  Figure 5 shows 114 extending radially inward from the inlet) defined by the strut, the passageway extends radially inward from the inlet towards the second case portion along a second axis (The vertical axis along which the passageway extends and is perpendicular to Figure 5; A) that is disposed transverse to the first axis, wherein the passageway is located within the strut (The dashed portion of Figure 5; 114 closest to 112 is located within the strut.  Figure 7 and 9 show the inlet opening within the strut, so that at least a portion of passageway is within the strut); and 
an inner vane platform (Annotated Figure 13; labeled inner vane platform)of a guide vane (Annotated Figure 13; labeled vane. Also, see claim 14.).
Suciu does not disclose a feed passage defined between a body of a tangential onboard injection system that extends between and is connected to an inner vane platform of a guide vane and the second case portion, the feed passage extending axially forward from the strut and along an axis that is disposed parallel to the first axis.
However, Ackermann teaches a cooling system (The cooling system of Figure 3) for a compressor section (Figure 1; 19) of a gas turbine engine (Figure 1; 10), the cooling system comprising: 
an inlet (The portion Figure 3; 96 feeding Annotated Figure 3; labeled passageway (denoted by dashed lines with arrows)) of a strut (The strut between  Annotated Figure 3; labeled the first and second case portions) of a diffuser case (Figure 3; 50) that extends between a first case portion (Annotated Figure 3; labeled first case portion (denoted by the top dotted line with arrows)) and a second case portion (Annotated Figure 3; labeled second case portion (denoted by the bottom dotted line with arrows)), the inlet extending from a leading surface (Annotated Figure 3; labeled leading surface)towards a trailing surface (Annotated Figure 3; labeled trailing surface) along a first axis (The horizontal axis that is parallel to Figure 3; 12 from the leading to trailing surface); 
a passageway (The passageway of Figure 3; 96 through the diffuser case.  For clarification, Annotated Figure 3; labeled passageway) defined by the strut, the passageway extends radially inward from the inlet towards the second case portion along a second axis (The vertical axis along which the passageway extends and is perpendicular to Figure 3; 12) that is disposed transverse to the first axis; and 
a feed passage (Annotated Figure 3; labeled feed passage (denoted by a solid line with an arrow)) defined between a body (Annotated Figure 3; labeled injector) of a tangential onboard injection system (Annotated Figure 3; labeled injector (denoted by solid lines), body (denoted by dotted lines), feed passage (denoted by a solid line with an arrow)) that extends between and is connected to an inner vane platform (Figure 3; 72) of a guide vane (Figure 3; 70) and the second case portion, the feed passage extending axially forward from the strut (The feed passage extends axially forward from the strut) and along an axis (The feed passage has radial travel with respect to Figure 3; 12, so that it extends along a vertical axis that is perpendicular to Figure 3; 12) that is disposed parallel to the first axis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Suciu to include a feed passage defined between a body of a tangential onboard injection system that extends between and is connected to an inner vane platform of a guide vane and the second case portion, the feed passage extending axially forward from the strut and along an axis that is disposed parallel to the first axis as taught by and suggested by Ackermann because it has been held that applying a known technique, in this case Ackermann’s use of a tangential onboard injection system to the steps described immediately above, to a known device, in this case, Suciu’s gas turbine engine, ready for improvement to yield predictable results, in this case providing cooling air with a tangential velocity component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the tangential onboard injection system of Ackermann in Suciu).
Regarding claim 16 (Please note that this uses the second interpretation of claim 13), Suciu in view of Ackermann teaches the invention as claimed.
Suciu further discloses wherein the inlet having a first height (Annotated Figure 6; labeled first height) that extends along the second axis and disposed proximate the leading surface of the strut and the inlet having a second height (Annotated Figure 6; labeled second height) that extends along the second axis and is spaced apart from the leading surface of the strut.
Regarding claim 18 (Please note that this uses the second interpretation of claim 13), Suciu in view of Ackermann teaches the invention as claimed.
Suciu further discloses wherein the first height is less than the second height (The first height is less than the second height).

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. Applicant asserts that the prior art does not show, disclose, or teach the inlet is located at a leading edge of the strut.  Examiner respectfully disagrees.  The inlet of Suciu is located near a leading edge of the strut, see the definition of “at” from Merriam Webster, Oxford, and American Heritage Dictionary.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Varney (US 20200011199 as referenced in OA dated 5/5/2021) states in Paragraph 0029 that vanes are airfoils.
Watson (US 20180119619 as referenced in OA dated 5/5/2021) states in Paragraph 0022 that compressors are made of airfoil stator vanes and airfoil rotor blades.
Maier et al (US 4822244 as referenced in OA dated 5/5/2021) states in Column 2, line 35-40 that a TOBI directs air tangentially at a velocity substantially equal to the rotor and in Column 1, line 34-36 that a TOBI optimizes the use of cooling air.
Levine (US 4435123 as referenced in OA dated 5/5/2021) states in Column 1, line 48-53 that a TOBI provides effective and uniform delivery of air for cooling.
Kernon (US 5224819) shows an inlet for cooling purposes extending through the leading surface of a diffuser.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741